Title: General Orders, 20 December 1782
From: Washington, George
To: 


                        

                            Head Quarters Newburgh Sunday December 20th 1782
                            Parole Newcastle
                            Countersigns Orangetown Philadelphia
                        
                        
                            
                                For the day tomorrow
                                 
                                Colonel Putnam, Lt Col. Mellon.
                            
                            
                                For duty tomorrow
                                
                                the 5th Massa. regiment.
                            
                        
                        All the Marques, Wall and other tents in the line are to be delivered to the Quartermaster General as soon as
                            the troops have removed into their hutts—particular attention must be paid by the regimental Quarter masters to see that
                            the Marques and tents are perfectly dry and in good order when they are returned in. the Quarter Master General will make
                            an exact return by the 20th January to Head Quarters of the number and quality of the tents issued last Campaign to the
                            several regiments reporting at the same time the number and condition of those returned in by each corps—measures are then
                            to be taken to repair them compleatly for the next Campaign.
                    